Boslaugh, J.
The defendant was convicted and sentenced for possession of narcotics in violation of section 28-470, R. R. S. 1943. Within the time prescribed by statute the defendant filed a notice of appeal in the office of the clerk of the district court which failed to “state the nature of the offense and the sentence imposed” as required by section 25-1912, R. S. Supp., 1961. The State has moved *218to dismiss the appeal for the reason that the notice of appeal failed to comply with the statute.
It is necessary that this court know the nature of the offense and the sentence imposed before a suspension of the execution can be ordered in a proper case. For that reason section 25-1912, R. S. Supp., 1961, requires that a statement of the nature of the offense and the sentence imposed be included in a notice of appeal filed in a criminal case.
The statute, which formerly applied to only civil actions, was amended in 1941 to simplify the procedure for perfecting an appeal from the district court to this court. It provides that no step other than the filing of a notice of appeal and the payment of the docket fee (or the filing of an affidavit of poverty as provided in section 29-2306, R. S. Supp., 1961, in lieu of the payment of the docket fee) shall be jurisdictional. We do not believe that a defendant in a criminal action should be denied a review of his conviction and sentence in this court because of a failure to comply with a procedural requirement relating to a suspension of execution of the sentence.
The motion is overruled.
Motion to dismiss overruled.